DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on December 1, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
The disclosure is objected to because of the following informalities: “addressing lines 8a” should read “addressing lines 8d” (page 6, line 10).  
Appropriate correction is required.
Claim Objections
Claims 1, 2, 5 and 6 are objected to because of the following informalities:  
“the” should be inserted between “in” and “regions” (claim 1, line 11);
“sub-pattern” should read “subpattern” (claim 2, line 5);
“pattern” should read “subpattern” (claim 5, line 3);
“centred” should read “centered” (claim 6, line 5).
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, lines 8-9, the limitation “the regions of the addressing lines” renders the claim indefinite because it lacks antecedent basis (i.e., no regions of the addressing lines were previously recited).  Therefore, it is suggested Applicant change “the regions of the addressing lines” in claim 1, lines 8-9 to “regions of the addressing lines.”  For examination purposes, the limitation at issue will be interpreted and examined as: regions of the addressing lines.  Correction is respectfully requested.
In claim 1, lines 9-10, the limitation “the conductive surface of the source-drain conductor pattern” renders the claim indefinite because it lacks antecedent basis (i.e., no conductive surface of the source-drain conductor pattern was previously recited).  Therefore, it is suggested Applicant change “the conductive surface of the source-drain conductor pattern” in claim 1, lines 9-10 to “a conductive surface of the source-drain conductor pattern.”  For examination purposes, the limitation at issue will be interpreted and examined as: a conductive surface of the source-drain conductor pattern.  Correction is respectfully requested.
In claim 1, line 10, the limitation “the regions where the source and drain conductors are in closest proximity” renders the claim indefinite because it lacks antecedent basis (i.e., no regions where the source and drain conductors are in closest proximity were previously recited).  Therefore, it is suggested Applicant change “the regions where the source and drain conductors are in closest proximity” in claim 1, line 10 to “regions where the source and drain conductors are in closest proximity.”  For examination purposes, the limitation at issue will be interpreted and examined as: regions where the source and drain conductors are in closest proximity.  Correction is respectfully requested.
In claim 5, lines 3-4, the limitation “the regions where semiconductor channel material is retained” renders the claim indefinite because it lacks antecedent basis (i.e., no regions where semiconductor channel material is retained were previously recited).  Therefore, it is suggested Applicant change “the regions where semiconductor channel material is retained” in claim 5, lines 3-4 to “regions where semiconductor channel material is retained.”  For examination purposes, the limitation at issue will be interpreted and examined as: regions where semiconductor channel material is retained.  Correction is respectfully requested.
In claim 6, line 5, the limitation “each semiconductor channel island” renders the claim indefinite because it lacks antecedent basis (i.e., no semiconductor channel islands were previously recited).  It is suggested Applicant change “an array of semiconductor channel materials” in claim 6, lines 4-5 to “an array of semiconductor channel islands.”  For examination purposes, the limitation at issue will be interpreted and examined as: each semiconductor channel material.  Correction is respectfully requested.
Claims 2-4 and 7 are rejected because these claims depend from claim 1 and therefore inherit the indefiniteness of claim 1.
Allowable Subject Matter
Claims 1-7 would be allowable if amended to overcome the rejections under 35 U.S.C. 112(b) and the objections set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter: US 2020/0035774 (hereinafter “Xu”) appears to be the closest prior art.  However, Xu does not teach or suggest at least the limitation “thereafter de-masking the first conductor subpattern in the regions where the source and drain conductors are in closest proximity,” as recited in claim 1, lines 17-18, inasmuch as Xu performs this step before “forming a second conductor subpattern” rather than after as claimed.  Please see figure 5 and paragraphs [0052]-[0053] of Xu.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER M ALBRECHT whose telephone number is (571)272-7813. The examiner can normally be reached Mon-Fri 9:30-5:30 (CT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on (571) 272-1670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER M ALBRECHT/Examiner, Art Unit 2811